DETAILED ACTION
	In Reply filed on 12/30/2020, claims 21, 23-31, and 37-40 are pending.  Claims 21, 24, 28, 31, and 40 are currently amended.  Claims 32-35 are canceled. Claims 22 and 36 were previously canceled. No claim is newly added.  Claims 21, 23-31, and 37-40 are considered in the current Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.
 
Specification Objections
The disclosure is objected to because of the following informalities:
In page 10 lines 3 and 4 (¶ [0034]) (as currently amended by the Specification filed on 12/30/2020), the term, “a theoretical switch-over filling volume ΔVtXfrL,” should be corrected to “a theoretical switch-over [[filling]] volume [[Δ]]VtXfrL (i.e., deleting rXfrL based on the equation as described in ¶ [0036], and ¶ [0034] and ¶ [0035] describe what each symbol relevant to the equation is and how the value of each symbol can be determined. Thus, the term should be corrected to as suggested (i.e., “a theoretical switch-over volume VtXfrL”).  
Appropriate correction is required.

Claim Objections
The claims are objected to because of the following informalities:
	Claim 21 recites the limitation “calculating an actual filling volume ΔVrR” and the underlying symbol should be corrected to “ΔVr.” (i.e., the subscript “rR” should be corrected to “r”) to be consistent with the expression of the term as “the” actual filling volume ΔVr in claims 26, 27, 28, 30, 31.
	Claim 21 recites the limitation “at a same reference pressure value” (lines 23-24 page 1), and the underlying term should be corrected to “the same.”
Appropriate corrections are required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites the limitation “theoretical switch-over filling volume VtXfrL” for three instances, at first page 1 line 17, secondly page 1 lines 18-19, and thirdly page 2 line 8. The limitation renders the claim unclear because the naming and the symbol are not consistent – it should be either “theoretical switch-over filling volume ΔVtXfrL” or “theoretical switch-over [[filling]] volume VtXfrL.”  In consideration of Specification (¶ [0034]; also see Specification Objection presented above) and the context of claim 1, the limitation should be corrected to “theoretical switch-over [[filling]] volume VtXfrL.” For the purpose of examination, the limitation would be interpreted as “theoretical switch-over volume VtXfrL.”
Claim 21 recites the limitation “comparing the theoretical switch-over filling volume VtXfrL with the actual switch-over filling volume ΔVrXfrL for the switch-over to the holding pressure phase in the production cycle, and initiating the switch-over to the holding pressure phase in the production cycle when ΔVrP ≥ ΔVrXfrL.” The limitation renders the claim unclear because (1) the naming and the symbol are not consistent – it should be either “theoretical switch-over filling volume ΔVtXfrL” or “theoretical switch-over [[filling]] volume VtXfrL” (as presented in this OA, above paragraph), and (2) regardless of choosing either one of filling volume or volume, the limitation is not consistent with Specification (¶ [0034]-¶ [0038]; also, see Specification Objection presented above) in context.  Specification describes a series of steps for determining a switch-over point to rXfrL with the actual filling volume in production cycle ΔVrP as presented in the equation of ¶ [0038]. Accordingly, the claim should be corrected to “comparing the [[theoretical]] actual switch-over filling volume [[VtXfrL]] ΔVrXfrL with the actual filling volume ΔVrP  for the switch-over to the holding pressure phase in the production cycle, and initiating the switch-over to the holding pressure phase in the production cycle when ΔVrP ≥ ΔVrXfrL.” The claim would be interpreted as “comparing the actual switch-over filling volume ΔVrXfrL with the actual filling volume ΔVrP  for the switch-over to the holding pressure phase in the production cycle, and initiating the switch-over to the holding pressure phase in the production cycle when ΔVrP ≥ ΔVrXfrL.”
Claim 28 recites “the actual filling volume flow ΔVˊr” in line 2.  There is an insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the phrase "for example" which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 23 - 31 and 37 - 39 are rejected under 35 U.S.C. 103 as being obvious over Pillwein et al. (US 2016/0332342, hereinafter Pillwein) in view of Wikipedia (search for “adiabatic process,” published on 03/13/2015), Speight (WO 99/41057), Nunn (US 4816197), and Kazmer (US 6,514,440 B1).
Regarding claim 21, Pillwein discloses a method for calculating at least one parameter for the description of the compression behavior of a material produced in a molding machine (abstract). The method of determining an actual injection volume D (i.e., a theoretical volume Vt) during the injection cycle (¶ [0046]), 2) determining or measuring a specific pressure P (¶ [0044] and ¶ [0045]), 3) selecting a compression modulus K (a material-specific compression k(p)) which is dependent on a raw injection material, pressure and temperature applied to it (¶ [0004], ¶ [0019] and ¶ [0044]), and 4) calculating the actually-injected volume ΔVfill (i.e., an actual filling volume ΔVr) in consideration of the material specific volume reduction ΔV(p) under the specific pressure P (¶ [0046]). The dosing volume VDˊ (actual volume Vr) can be calculated in consideration of the compression proportion ΔV(p) and compression modulus (¶ [0047]- ¶ [0050]).
Pillwein also discloses a method for operating a molding machine based on the parameter for the description of a compression behavior, for example, a velocity of the plasticizing screw is controlled and regulated (i.e., adapting machine parameters of an injection molding machine) so that a predetermined filling volume flow is reached (¶ [0041]). It is inherent that the predetermined filling volume flow of Pillwein is driven to reach an ideal actual filling volume because the filling volume flow is controlled or regulated to reach the predetermined flow. 
Pillwein discloses that during the injection phase the actual injected volume (ΔVfill) would be in a relation of ΔVfill = ΔVD - ΔV(p), wherein ΔVD is a measure (theoretical) filling volume during injection cycle and ΔV(p) is a volume difference calculated from the modification of the screw position by the compression proportion (¶ [0044] – ¶ [0047]; EQUATION 15), and ΔV(p) is derived from the expression of compression modulus K (¶ [0052]; EQUATION 19). Pillwein also discloses that the 
Pillwein discloses the pressure dependency of the compression modulus of an injection-moldable material can be determined in the machine or originated from literature from a PVT (pressure, volume, and temperature) diagram or other sources (¶ [0062] and ¶ [0063]), and these values can be used in order to better regulate pressure in the injection molding process (¶ [0059]). As an example, FIGURE 6 and 7 show a material-specific compression modulus K as a function of pressure (¶ [0080]). However, Pillwein does not explicitly teach that the material-specific compression modulus K is an adiabatic compression curve.  
Wikipedia discloses that an adiabatic process is, by definition, one in which no heat or mass is transferred between the system and its surroundings (page 1, 1st paragraph), in some rapidly-acting chemical and physical processes this assumption is conveniently used, meaning that there is not enough time for the transfer of energy as heat (page 1, 2nd paragraph), and the assumption that the process is adiabatic is frequently made to simplify the process (page 1, 1st paragraph of Description). 
Therefore, it would be obvious to one in the ordinary skill in the art at the time of filing invention to modify the process of Pillwein to have an adiabatic compression curve motivated by simplifying the calculations or modeling of the process under the Wikipedia, from a machine or PVT diagram, and to store the adiabatic compression curve in a machine controller in order to regulate injection molding process. 
However, Pillwein in view of Wikipedia does not specifically teach all the claimed limitations recited in page 1 line 17 – page 3 line 3 of claim 1, in part or as a whole, as presented in the followings:
Regarding the limitation recited in page 1 lines 17-19 of claim 1 (“determining a theoretical switch-over volume VtXfrL in a cycle, and switching-over to a holding pressure phase in the cycle when the theoretical switch-over volume VtXfrL is reached”), modified Pillwein (i.e., Pillwein in view of Wikipedia) teaches all the claimed limitations including that Pillwein discloses that after the dosing of the injection-molding material it is usual to relive the melt pressure by a retraction of the screw which corresponds to the decompression, and the necessary decompression lift is correlated with the compression modulus and the melt volume (¶ [0052]). Pillwein further discloses that the calculated decompression lift in advance would be used to control the operation (¶ [0053]). Although Pillwein is silent to the term of “switch-over,” it would be obvious that the injection molding process includes switching-over from a filling phase to a holding-pressure phase during the decompression, and the decompression lift is calculated under the holding pressure. Therefore, it would be obvious to one in the ordinary skill in the art to determine a theoretical switch-over filling volume in a cycle as 
In the alternative, Speight teaches automated injection molding process for thermoplastic and discloses a typical injection molding cycle is as follows: 1) plasticization stage, 2) injection/filling stage, 3) packing/compression stage, 4) holding stage, and 5) cooling stage (page 1 lines 4-8; page 2 line 18 – page 5 line 19). Among the steps, the packing/compression stage occurs at a specified VP (velocity-pressure) transition or switch-over point, and it is followed by the holding stage which holds a second stage pressure after the initial packing pressure (page 3 line 8 – page 4 line 8).
Therefore, it would be obvious to one in the ordinary skill in the art to combine modified Pillwein’s injection molding process with a typical cycle of injection molding process as taught by Speight so that to determine a theoretical switch-over filling volume in a cycle, and switch-over to a holding pressure when the theoretical switch-over volume is reached for automated injection molding process of thermoplastics (Speight page 1 lines 4-8).   
Regarding the limitations recited in page 1 line 20 – page 3 line 6 of claim 1, (starting from the limitation “determining theoretical reference volume VtRefL at a reference pressure value PRef the cycle,” and ending to the limitation “comparing the actual switch-over filling volume ΔVrXfrL with the actual filling volume ΔVrP  for the switch-over to the holding pressure phase in the production cycle, and initiating the switch-over to the holding pressure phase in the production cycle when ΔVrP ≥ ΔVrXfrL”), modified Pillwein (i.e., Pillwein in view of Wikipedia and Speight) teaches that during the fill) would be in a relation of ΔVfill = ΔVD - ΔV(p), wherein ΔVD is a measure (theoretical) filling volume during injection cycle and ΔV(p) is a volume difference calculated from the modification of the screw position by the compression proportion (Pillwein: ¶ [0044] – ¶ [0047]; EQUATION 15), and ΔV(p) is derived from the expression of compression modulus K (Pillwein: ¶ [0052]; EQUATION 19). Furthermore, Pillwein discloses that V(p), a volume of injection-moldable material under pressure P, is derived to a formula (¶ [0024]; EQUATION 8). The material-specific compression k(p) as recited in the instant claim can be derived from the formula as follows:

            
                V
                
                    
                        p
                    
                
                =
                
                    
                        V
                    
                    
                        0
                         
                    
                
                
                    
                        e
                    
                    
                        -
                        
                            
                                1
                            
                            
                                
                                    
                                        K
                                    
                                    
                                        1
                                    
                                
                            
                        
                         
                        l
                        n
                        
                            
                                
                                    
                                        
                                            
                                                K
                                            
                                            
                                                0
                                            
                                        
                                        +
                                         
                                        
                                            
                                                K
                                            
                                            
                                                1
                                            
                                        
                                        p
                                    
                                    
                                        
                                            
                                                K
                                            
                                            
                                                0
                                            
                                        
                                    
                                
                            
                        
                    
                
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                (
                E
                q
                u
                a
                t
                i
                o
                n
                 
                8
                )
            
        
            
                w
                h
                e
                n
                 
                 
                
                    
                        V
                    
                    
                        0
                    
                
                =
                V
                 
                
                    
                        a
                        t
                         
                        a
                        p
                        p
                        l
                        i
                        e
                        d
                         
                        P
                        =
                        0
                    
                
                 
                a
                n
                d
                 
                t
                h
                e
                 
                c
                o
                m
                p
                r
                e
                s
                s
                i
                o
                n
                 
                m
                o
                d
                u
                l
                u
                s
                 
                K
                
                    
                        p
                    
                
                =
                 
                
                    
                        K
                    
                    
                        0
                    
                
                +
                
                    
                        K
                    
                    
                        1
                    
                
                p
            
        .
            
                W
                h
                e
                n
                 
                k
                
                    
                        p
                    
                
                 
                i
                s
                 
                a
                 
                m
                a
                t
                e
                r
                i
                a
                l
                 
                s
                p
                e
                c
                i
                f
                i
                c
                 
                c
                o
                m
                p
                r
                e
                s
                s
                i
                o
                n
                 
                a
                s
                 
                r
                e
                c
                i
                t
                e
                d
                 
                i
                n
                 
                c
                l
                a
                i
                m
                 
                21
                ,
            
        
            
                k
                
                    
                        p
                    
                
                =
                1
                -
                
                    
                        V
                        (
                        p
                        )
                    
                    
                        
                            
                                V
                            
                            
                                0
                            
                        
                    
                
                =
                1
                -
                 
                
                    
                        
                            
                                V
                            
                            
                                0
                                 
                            
                        
                        
                            
                                e
                            
                            
                                -
                                
                                    
                                        1
                                    
                                    
                                        
                                            
                                                K
                                            
                                            
                                                1
                                            
                                        
                                    
                                
                                 
                                l
                                n
                                
                                    
                                        
                                            
                                                
                                                    
                                                        K
                                                    
                                                    
                                                        0
                                                    
                                                
                                                +
                                                 
                                                
                                                    
                                                        K
                                                    
                                                    
                                                        1
                                                    
                                                
                                                p
                                            
                                            
                                                
                                                    
                                                        K
                                                    
                                                    
                                                        0
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                    
                        
                            
                                V
                            
                            
                                0
                            
                        
                    
                
                =
                1
                -
                
                    
                        e
                    
                    
                        -
                        
                            
                                1
                            
                            
                                
                                    
                                        K
                                    
                                    
                                        1
                                    
                                
                            
                        
                         
                        l
                        n
                        
                            
                                
                                    
                                        
                                            
                                                K
                                            
                                            
                                                0
                                            
                                        
                                        +
                                         
                                        
                                            
                                                K
                                            
                                            
                                                1
                                            
                                        
                                        p
                                    
                                    
                                        
                                            
                                                K
                                            
                                            
                                                0
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        
Although Pillwein does not explicitly discloses that the actual injection volume is driven from the formula recited in the claim, it would be obvious to one in the ordinary person in the art 1) the actual filling volume in the injection mold is the same as the actual filled volume in the screw antechamber, and 2) to modify Pillwein’s formula to be converted to the calculation of a theoretical (compressed) volume in consideration of a compression ratio (k(p)) of volume at each position/pressure of A and B (for example, between two positions with pressure of any point during the injection cycle such as (a) between a reference point and a theoretical switch-over point for the calculation of an actual switch-over filling volume, as recited in page 2 lines 1-11, or (b) between a 
Thus, modified Pillwein (i.e., Pillwein in view of Wikipedia and Speight) teaches all the claimed limitations including a method of 1) determining an actual filling volume between two points with a theoretical volume and compressibility under a pressure at the points (as explained above in this OA, page 10-12), 2) determining a switch-over volume and pressure (as explained above in this OA, page 9-10), and 3) controlling an operation of an injection molding machine (velocity of the screw) using predetermined compression-behavior parameters in order to reach a predetermined filling volume flow (Pillwein claim 12), but it does not specifically teach 1) one actual switch-over filling volume ΔVrXfrL is obtained from a cycle, 2) the other actual production filling volume ΔVrP is obtained from a production cycle, and 3) a switch-over to a holding pressure phase is initiated during the production cycle when the actual production filling volume reaches to the same as or larger than the standard point of the actual switch-over filling volume which is determined from a learning cycle. 
Nunn discloses a method of process control for an injection molding process which includes measuring injection velocity and pressures in a qualifying cycle of a machine as well as subsequent production cycles, and adjusting holding pressure time and cooling time in a given cycle relative to the parameters obtained from the qualifying cycle and the preceding cycles in order to achieve PVT optimization (abstract). Of note, during the optimization process, it would be obvious that any given meaningful values would be obtained from a qualifying cycle and subsequent production cycles in the Nunn also discloses that the mold cycle comprises injecting a shot of plasticated material is injected into a closed mold by axially advancing the screw (i.e., when the injection volume reaches at least equal to the theoretical switchover filing volume calculated by the advancement of the screw), and later applying holding pressure on the material for a holding period (i.e., initiation of to the holding pressure phase), permitting the molded part to cool in the mold. (Nunn: abstract, column 3, lines 40-45). The method comprises performing at least one qualifying molding cycle to produce a part having acceptable quality, and during the qualifying cycle, the injection velocity and injection pressure are measured at least one selected axial position of the screw during injection, and a subsequent molding cycle is performed and the injection velocities and injection pressures are again measured at the same screw positions in the second cycle, and then, the holding time and cooling time in the second cycle are adjusted in relation to the holding time and cooling time in the qualifying cycle in proportion to the ration of the average calculated viscosities obtained from the measured injection velocities and pressures (column 3, lines 45-64).   
The limitations (page 1 line 20 - page 3 line 3, claim 1) recites a series of optimization steps comparing meaningful variables obtained from a qualifying step (for example, a learning cycle) and subsequent production cycles (a production cycle downstream from the learning cycle) with the variables obtained from the following cycle (production cycle) in order to control the injection molding process. The limitation of page 1 lines 20-24 recite the limitation to determine a reference volume at reference The rest of the limitations, page 2 line 1 – page 3 line 6, recites the limitation to determine a meaningful variable, an actual switch-over filling volume from the qualifying cycle (as explained above in this OA, page 10-12, i.e., determination of the actual filling volume between two points during the injection molding), to determine an actual filling volume in a production cycle (as explained above in this OA, page 10-12, i.e., determination of the actual filling volume between two points during the injection molding), and to compare the actual filling volume in production cycle with the actual switch-over filling volume so that the production cycle switches over to a holding pressure phase when the actual filling volume of production reaches to the same or gets larger than the standard point, the actual switch-over filling volume. 
Thus, Nunn teaches that (1) the optimization process (i.e., any given meaningful values would be obtained from a qualifying cycle and subsequent production cycles in the injection molding process, and the values would be further utilized to control a following cycle of production by comparing the prior values with current operating values) (Nunn: abstract) and (2) injecting a shot of plasticated material into a closed mold by axially advancing the screw (i.e., when the injection volume reaches at least equal to the theoretical switchover filing volume calculated by the advancement of the screw), and later a holding pressure period (i.e., by initiation to the switch-over to the holding pressure phase) and a cooling period are adjusted (Nunn: abstract, column 3, lines 40-43). 
modified Pillwein’s method to determine realistic injection volume to a typical injection molding cycle, whose filling stage is followed by a compression/holding pressure phase, as taught by Speight, and to optimize the injection molding production by comparing the switch-over filling volume and pressure obtained from a qualifying cycle and a production cycle of the qualifying cycle with the actual filling volume in a production cycle to determine the actual switch-over point to initiate to hold pressure as taught by Nunn in order to perform automated (Speight, page 1 lines 4-8) and controlled (Nunn, abstract) injection molding process.
However, although modified Pillwein (i.e., Pillwein in view of Wikipedia, Speight, and Nunn) teaches that the switch-over to the holding pressure phase in the production cycle is initiated when an injection of a following cycle reaches to a target switch volume obtained from a qualifying cycle, modified Pillwein does not specifically teach that “a moment” of the switch-over to the holding pressure phase is determined by comparing the actual switch-over filling volume ΔVrXfrL to the actual filling volume in the production cycle ΔVrP. 
Kazmer (US 6,514,440 B1) teaches an injection molding apparatus, system, and method in which the rate of material flow during the injection cycle is controlled, and the method includes the steps of selecting a target purge pressure; injecting material from the injection molding machine into the manifold; and controlling the purge pressure to substantially track the target purge pressure, wherein the purge pressure is controllable independently from the injection molding machine pressure (column 1, lines 44-65). Kazmer also teaches that an operator interface 214 is used to program a particular A start of injection signal can also be provided to controller 804 by a linear position transducer 820 indicating that the screw 809 is in a position in which injection has begun, and basing the start of injection signal on these physical readings associated with the injection molding machine can ensure that adequate pressure is being supplied to the manifold when the controller 804 begins executing the target profiles (column 23, lines 25-35). It is also desirable to provide an end of injection signal to the controller 804, and the end of injection signal is used to indicate to either the injection molding machine 806, the controller 804 or both so that the injection process is completed and all injection functionality should be discontinued (column 23, lines 36-37, 44-47). The controller also interfaces with a linear transducer 820 that measures the position of the ram 809 and can be used as an indicator of the volume of material injected into the part, and “switchover” from injection pressure to pack pressure (i.e., initiation the switch-over to the holding pressure) in both the target profiles and the injection molding machine can also be based on a set point value associated with linear transducer 820 indicating that the proper volume of material has been injected into the mold (column 26, lines 24-31; FIGURE 32). Thus, Kazmer teach that a moment of the switch-over to the holding pressure phase is determined by comparing the actual switch-over filling volume ΔVrXfrL (i.e., a set point value indicating the proper volume of material injected into the mold) to the actual filling volume in the production cycle ΔVrP (i.e., the volume of material injected into the mold, calculated by the movement of ram 809 using linear transducer 82 and controller 804), and initiate the rP  ≥ ΔVrXfrL (“switchover” from injection pressure to pack pressure).
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to substitute the variable parameters (i.e., the holding pressure period and the cooling period) of modified Pillwein with another variable parameter (i.e., injection volume at “switchover” point triggering to change from injection pressure to pack pressure, i.e.,  initiating the switch-over to the holding phase) in which the moment of varying the parameter is controllable by a transducer and a controller as taught by Kazmer, in order to yield known results or a reasonable expectation of successful results of obtaining precise control of the injection volume into the mold during the injection molding process.
Regarding claim 23, Pillwein discloses the pressure dependency of the compression modulus of an injection-moldable material can be determined in the machine or originated from literature from a PVT (pressure, volume, and temperature) diagram or other sources (¶ [0062] and ¶ [0063]), and these values can be used in order to better parameterize the pressure regulator or pressure limit regulator in the injection molding process (¶ [0059]). As an example, FIGURE 6 and 7 show a material-specific compression modulus K as a function of pressure (¶ [0080]). 
Regarding claim 24, Pillwein discloses, as one way of determining the compression behavior of processed material, a pressure is applied onto the material, and the resulting modification of the volume is measured (abstract). Also, the invention is explained in an injection molding machine which comprises a plasticizing screw arranged in a plasticizing cylinder functioning as a piston (¶ [0015]). Therefore, it is Pillwein also discloses that a plurality of compression tests is performed at least at two screw positions S1 and S2, and the pressure at each position is determined from the respective screw position (¶ [0029]). Pillwein further discloses that injection pressure is measured or monitored along with a dosing volume during the injection molding process (¶ [0081] and ¶ [0085]; FIGURE 1 and 4). Therefore, it is inherent that a compound pressure is measured in real-time (i.e., more than two values) during the injection molding process. 
Regarding claim 25, Pillwein discloses that injection pressure is measured or monitored along with a dosing volume during the injection molding process (¶ [0081] and ¶ [0085]; FIGURE 1 and 4). Although Pillwein does not explicitly disclose whether the pressure value is obtained from a single measurement or an averaged plurality of measurement, it would be obvious to one of ordinary skill in the art to repeat the injection molding process and to average out the measured values in order to obtain a reliable and reproducible relationship between the injection pressure and the dosing volume. 
Regarding claim 26, Pillwein discloses that during the injection phase the actual injected volume (ΔVfill) would be in a relation of ΔVfill = ΔVD - ΔV(p), wherein ΔVD is a measure (theoretical) filling volume during injection cycle and ΔV(p) is a volume difference calculated from the modification of the screw position by the compression proportion (¶ [0044] – ¶ [0047]; EQUATION 15), and ΔV(p) is derived from the expression of compression modulus K (¶ [0052]; EQUATION 19). Furthermore, Pillwein discloses that V(p), a volume of injection-moldable material under pressure P, is derived 

            
                V
                
                    
                        p
                    
                
                =
                
                    
                        V
                    
                    
                        0
                         
                    
                
                
                    
                        e
                    
                    
                        -
                        
                            
                                1
                            
                            
                                
                                    
                                        K
                                    
                                    
                                        1
                                    
                                
                            
                        
                         
                        l
                        n
                        
                            
                                
                                    
                                        
                                            
                                                K
                                            
                                            
                                                0
                                            
                                        
                                        +
                                         
                                        
                                            
                                                K
                                            
                                            
                                                1
                                            
                                        
                                        p
                                    
                                    
                                        
                                            
                                                K
                                            
                                            
                                                0
                                            
                                        
                                    
                                
                            
                        
                    
                
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                 
                (
                E
                q
                u
                a
                t
                i
                o
                n
                 
                8
                )
            
        
            
                w
                h
                e
                n
                 
                 
                
                    
                        V
                    
                    
                        0
                    
                
                =
                V
                 
                
                    
                        a
                        t
                         
                        a
                        p
                        p
                        l
                        i
                        e
                        d
                         
                        P
                        =
                        0
                    
                
                 
                a
                n
                d
                 
                t
                h
                e
                 
                c
                o
                m
                p
                r
                e
                s
                s
                i
                o
                n
                 
                m
                o
                d
                u
                l
                u
                s
                 
                K
                
                    
                        p
                    
                
                =
                 
                
                    
                        K
                    
                    
                        0
                    
                
                +
                
                    
                        K
                    
                    
                        1
                    
                
                p
            
        .
            
                W
                h
                e
                n
                 
                k
                
                    
                        p
                    
                
                 
                i
                s
                 
                a
                 
                m
                a
                t
                e
                r
                i
                a
                l
                 
                s
                p
                e
                c
                i
                f
                i
                c
                 
                c
                o
                m
                p
                r
                e
                s
                s
                i
                o
                n
                 
                a
                s
                 
                r
                e
                c
                i
                t
                e
                d
                 
                i
                n
                 
                c
                l
                a
                i
                m
                 
                26
                ,
            
        
            
                k
                
                    
                        p
                    
                
                =
                1
                -
                
                    
                        V
                        (
                        p
                        )
                    
                    
                        
                            
                                V
                            
                            
                                0
                            
                        
                    
                
                =
                1
                -
                 
                
                    
                        
                            
                                V
                            
                            
                                0
                                 
                            
                        
                        
                            
                                e
                            
                            
                                -
                                
                                    
                                        1
                                    
                                    
                                        
                                            
                                                K
                                            
                                            
                                                1
                                            
                                        
                                    
                                
                                 
                                l
                                n
                                
                                    
                                        
                                            
                                                
                                                    
                                                        K
                                                    
                                                    
                                                        0
                                                    
                                                
                                                +
                                                 
                                                
                                                    
                                                        K
                                                    
                                                    
                                                        1
                                                    
                                                
                                                p
                                            
                                            
                                                
                                                    
                                                        K
                                                    
                                                    
                                                        0
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                    
                        
                            
                                V
                            
                            
                                0
                            
                        
                    
                
                =
                1
                -
                
                    
                        e
                    
                    
                        -
                        
                            
                                1
                            
                            
                                
                                    
                                        K
                                    
                                    
                                        1
                                    
                                
                            
                        
                         
                        l
                        n
                        
                            
                                
                                    
                                        
                                            
                                                K
                                            
                                            
                                                0
                                            
                                        
                                        +
                                         
                                        
                                            
                                                K
                                            
                                            
                                                1
                                            
                                        
                                        p
                                    
                                    
                                        
                                            
                                                K
                                            
                                            
                                                0
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        
Although Pillwein does not explicitly discloses that the actual injection volume is driven from the formula recited in the claim, it would be obvious to one in the ordinary person in the art 1) the actual filling volume in the injection mold is the same as the actual filled volume in the screw antechamber, and 2) to modify Pillwein’s formula to be converted to the calculation of a theoretical (compressed) volume in consideration of a compression ratio (k(p)) of volume at each position/pressure of A and B and to drive the difference between the two screw position A and B as another way of approaching the actual filling volume. 
Regarding claim 27, Pillwein discloses that the volume V of the injection molding process includes not only the proportions calculated based on the screw position (i.e., theoretical volume Vt) but also the remaining proportions which are not accessible by the screw movement, and the latter is summarized under the term of dead volume Vdead (i.e., a constant theoretical volume Vt*) (¶ [0017] – ¶ [0018]). Therefore, it is inherent to consider a constant theoretical volume such as dead volume Vdead which is not included in the calculation of theoretical injection volume but always exist in the injection molding system in order to derive the actual filing volume. 
Regarding claim 28, Pillwein discloses that injection pressure is measured or monitored along with a dosing volume during the injection molding process (¶ [0081] and ¶ [0085]; FIGURE 1 and 4). From FIGURE 1 and 4, the actual filing volume (ΔVfill) over injection time can be driven by subtracting the dosing volume (Vs) from the initial dosing volume (i.e., Vs, dosing volume at the time is zero), and the actual filling volume flow (ΔVˊfill) would be driven as a derivative form of the actual filling volume (ΔVfill) over injection time. The claim recites a way of deriving an actual volume flow (ΔVˊr) from the actual filling volume (ΔVr) by dividing it with a unit of time, based on a known mathematical relationship. Therefore, it is inherent to drive an actual filling volume flow (ΔVˊr), which is a derivative form of an actual filling volume over time, from the actual filling volume (ΔVr) in consideration of time. 
Regarding claim 29, Pillwein discloses the injection molding machine in the invention comprises a plasticizing screw arranged in a plasticizing cylinder functioning as a piston (¶ [0015]). It would be obvious to one of ordinary skill in the art that one parameter to determine that the time of the injection molding process is the speed of a plasticizing screw, and the time can be mathematically converted into a function of the screw speed, and therefore, the actual filling volume flow (ΔVˊr) can be converted into a function of screw speed.
   Regarding claim 30, Pillwein discloses that at least one parameter which is dependent on compression behavior of a material is determined, further a realistic injection volume or a realistic injection volume flow are calculated during the injection molding operation, and the velocity of the plasticizing screw is controlled or regulated so that a predetermined filling volume flow is reached (¶ [0041]; claim 12). 
Regarding claim 31, Pillwein discloses that at least one compression test is executed in a production cycle of the molding machine to determine at least one compression-dependent parameter (¶ [0038]; claim 10), a realistic injection volume or a realistic injection volume flow are calculated during injection molding operation (¶ [0041]; claim 12), and an electronic control or regulating device of a molding machine is provided with an electronic memory which saves a compression-determined parameter such as a compression modulus (claim 13). Therefore, it would be obvious to one of ordinary skill in the art to derive a realistic injection volume or a realistic injection volume flow as a reference from the comparison test in a production cycle and compare the reference result, saved in an electronic memory of a molding machine, with a realistic injection volume or flow during a filling phase in order to better control the injection molding process.  
Regarding claim 37, Pillwein discloses that the invention is explained in an injection molding machine comprising a plasticizing screw arranged in a plasticizing cylinder and functioning as a piston (¶ [0015]), and the measured portion of the screw or the injection piston are used to derive an injection volume (¶ [0016]). 
Regarding claim 38, Pillwein discloses that the compression modulus is a material parameter that depends the characteristics of a material, and it can be not only a polymer melt but also glass, carbon fiber, copolymer, etc. (¶ [0074]). As an example of the solid content in the melt, polypropylene, which is one of thermoplastics, is used (¶ [0075]). 
Regarding claim 39, Pillwein discloses that the parameter for the description of the compression behavior of a material processed is determined in a molding machine 
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Pillwein, Wikipedia, Speight, and Nunn as applied to claim 21, and in further view of Quail et al. (US 2006082009, hereinafter Quail).  
Regarding claim 40, modified Pillwein teaches that the molding machine comprises an electronic control or regulating device and an electronic memory, and in the electronic memory determined compression modulus and a melt volume are saved (Pillwein: claim 13). Thus, it would be obvious to one of ordinary skill in the art that (1) from the compression modulus and the melt volume, the actual switch-over filling volume ΔVrXfrL and the reference pressure PRef can be derived (as presented in this OA regarding claim 1), and (2) the saved values including the actual switch-over filling volume and the reference pressure can be retrieved in the same machine or transferred to another electronic memory. However, modified Pillwein does not specifically teach that the method includes transferring learned values from a first injection molding machine to a second injection molding machine, which is constructionally identical or not constructionally identical to the first injection molding machine.
Quail teaches an intelligent molding system which makes use of data directly associated with a molding environment or particular mold by storing the data locally in Upon receiving such data, a machine controller operates to configure a molding machine to an initial set-up defined by the data, and the mold set-up data can include information relating to a fill profile for a molded article and a set point control for the mold (abstract, claim 1), and the fill profile and the set point control includes i) injection rate transition time control (when velocity to pressure control is exercised by the machine logic) (of note, it would be obvious that the information of the reference pressure at which velocity control transitions to pressure control is included); ii) plunger speed (of note, it would be obvious that injection fill volume would be calculated from the information of the plunger speed and the transition time control); and iii) when transitions in hold pressure should occur (of note, it would be obvious that the switch-over fill volume would be calculated from the information of i), ii) and iii) at the transition in hold pressure) (¶ [0065]). Quail also teaches that the injection molding machine includes the machine controller which stores operational information obtained from sensors in a memory device, and the machine controller is arranged to cause period downloading (i.e., transferring) of information stored in the memory device to a location remote to the injection molding machine (claims 27, 28). Information stored in the memory devices 76, 78 can therefore be accessed by the machine controller 80, and the storing of information into the memory devices is further controlled by the overall control intelligence within the system, and the memory devices 76, 78 are therefore able to accumulate an historical record of sensed data received from local sensors 66-74 or from other sensing sources, e.g. the machine controller (¶ [0045]). The machine controller 80 is further networked to a database 92, which may be reached via a modem connection 84, and the database 92 contains a listing of supplied their associated (and preferably optimized) operational parameters which can be selectively accessed and downloaded to the machine controller 80 of the local injection molding machine 10, and the database can also be periodically updated with operational information and sensed measurements from the injection molding machine 10, thus allowing off-line analysis of the operational conditions experienced by and in the injection molding machine 10 or specific components thereof (¶ [0048]). Thus, although Quail does not explicitly disclose that the learned values from a first injection molding machine is transferred to a second injection molding machine, when the molding machine includes machine controller which can store, download, and upload the learned values or updated information, it would be obvious to one of ordinary skill in the art to transfer meaningful values learned from the first injection molding machine to the second injection molding machine, which is at least constructionally identical to the first injection molding machine, in order to facilitate an optimization process of the second injection molding machine. 
Therefore, it would be obvious to one of ordinary skill in the art to combine the modified Pillwein’s method, which derives an actual switch over filling volume and the reference pressure from a first injection molding machine, with the molding system including machine controller which can store, retrieve, download, and upload the learned values or updated information, as taught by Quail, so as to apply the mold set-up data such as a fill profile, a set point control, including the actual switch-over filling volume and the reference pressure, or any meaning values learned from the first injection molding machine into either a constitutionally identical or non-identical molding Quail, abstract). 

Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive.
The Applicant argues that Pillwein in view of Wikipedia, Speight, Nunn, and Kazmer does not teach the step of initiating the switch-over to the holding pressure phase in the production cycle when the actual filling volume in the production cycle is the same as or larger than the actual switch-over volume with no specific supporting argument (see Remark pages 14-15).
The Examiner respectfully disagrees with this argument. Pillwein teaches a method of obtaining an actual filling volume of the melt material in consideration of compression modulus (i.e., derived from applied pressure) between any two points/pressures (as presented in this OA, pages 10-12), thus Pillwein teaches that a measured volume, for example, obtained from the movement of injection screw between two points/pressures, can be converted into a corresponding actual volume. Nunn teaches an optimization process and that a switch-over is initiated when the same screw position is reached (i.e., when a target switch-over volume obtained from a qualifying cycle is reached) (as presented in this OA, pages 12-15). Kazmer further teaches that a moment of the switch-over to the holding pressure phase is determined by comparing a set point value indicating the proper injected volume to the continuously monitored filling volume in the production cycle, calculated by the movement of screws 
The Applicant also argues that modified Pillwein further in view of Quail does not teach that all the limitations of claim 40, the method of transferring leaned values for the actual switch-over filling volume and the reference pressure from a first injection molding machine to a second injection molding machine, which is constructionally identical or not constructionally identical to the first injection molding machine (see Remark pages 14-15).
The Examiner respectfully disagrees with this argument. Detailed citations and obviousness statements are further added in this Office Action (pages 22-25). Of note, Modified Pillwein teaches a method of obtaining an actual filling volume of the melt material in consideration of compression modulus (i.e., derived from applied pressure) between any two points/pressures (as presented in this OA, pages 10-12), and the learned values such as compression modulus and the melt volume including actual switch-over filling volume and the reference pressure can be stored in the electronic control and memory (as presented in this OA, page 22). In addition, Quail teaches that the injection machine controller operates to configure a molding machine to an initial . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Uchiyama (US 20160346979 A1) teaches an injection molding system that extracts molding data and inspection data to make it possible to associate molding data of an injection molding data and inspection data with each other to control the quality of molded articles. 
Kamiguchi (US 6,051,170 A) teaches a method of collecting molding data and obtaining molding condition for injection molding machine for improved operation efficiency. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        /LEITH S SHAFI/Primary Examiner, Art Unit 1744